—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 29, 2000, as granted the motion of the defendant Kmart Corporation s/h/a K-Mart Corp. for summary judgment dismissing the complaint insofar as asserted against it.Ordered that the order is affirmed insofar as appealed from, with costs.K-Mart met its initial burden of establishing its entitlement to summary judgment as a matter of law. In opposition, the appellants failed to raise a triable issue of fact to defeat summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). Therefore, the Supreme Court properly granted K-Mart’s motion for summary judgment. Santucci, J. P., Gold-stein, Feuerstein and Crane, JJ., concur.